DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites that the connector comprises a hose barb extending from the outer core. There is no support for the connector comprising a hose barb, and there is no support for a hose being connected to the three-dimensional internal organ. Therefore, claim 30 contains new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7, 21-22, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20160101338 A1, hereinafter Daniels) in view of Buckman, JR. (US 20090246747 A1, hereinafter Buckman), Miller et al. (US 20090216327 A1, hereinafter Miller) and O’Shaughnessy et al. (US 20160178476 A1, hereinafter O’Shaughnessy).
As to claim 1, Daniels teaches a three-dimensional internal organ 325 (fig. 3) for a crash test dummy (the dummy is capable of use for a crash test), the internal organ comprising: 
 
a connector (a wire connected to the kidney, see fig. 84) fixed to the outer core of the internal organ for measuring a pressure (the wire would be capable of allowing a pressure to be measured if connected to a pressure sensor, which is not positively recited), 
wherein the internal organ is an abdominal organ (i.e. kidney 325) for evaluation of potential abdominal injuries during vehicle crash testing (the internal organ of Daniels is able to be used in this manner), and the outer core has a structure and material specific to a particular performance requirement (e.g. an inherent force versus deflection curve) for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential abdominal injuries during vehicle crash testing (the recited performance requirement and the another internal abdominal organ are directed to an intended use of the claimed internal organ, and the prior art internal organ is capable of meeting such a performance requirement as broadly recited).
Daniels does not teach that the outer core is three-dimensionally printed and defines a cavity having a shape and an opening to the cavity,
a three-dimensionally printed inner core having a plurality of defined and varied cell structures disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core;

wherein the inner core has a structure and material specific to a particular performance requirement for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential abdominal injuries during vehicle crash testing.
Regarding the three-dimensionally printed inner and outer cores,
Buckman teaches an anatomical model including “all of the solid organs” (abstract) including a kidney (fig. 4, ¶57; this kidney is analogous to Daniels’ kidney because they are both kidneys),
wherein the internal organ (kidney) comprises
a three-dimensionally printed outer core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the outer section of the internal organ is the outer core),
a three-dimensionally printed inner core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the inner core is the inner part of the internal organ) having a plurality of defined cell structures (cells of the foam - ¶21 and ¶23) to replicate an internal portion of the internal organ, 
wherein the outer core and inner core have a structure (foam) and material (polyurethane) specific to a particular performance requirement (i.e. an inherent force versus deflection curve corresponding to a kidney - ¶22 teaches partial impregnation of the foam to vary the physical properties to mimic the specific organs) for the internal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organs are formed of 3D printable material (polyurethane foam) and have an inner and outer core, wherein the outer and inner cores have the structure and material specific to the particular performance requirement, wherein the organs are at least partially impregnated, as taught by Buckman, so as to better simulate the performance of a human organ (¶22, Buckman).
Regarding the cavity, 
Miller teaches an internal organ 20 (fig. 1 shows a bone) comprising a three dimensionally printed outer core 22 (¶27 teaches wherein the outer core is made of a rigid polyurethane foam, which is a 3D printable material, meaning the outer core is able to have been made with 3D printing) defining a cavity 24 having a shape and configured to replicate an outer portion for the internal organ; and
a three-dimensionally printed inner core 26 (¶29 and ¶47 teach that the inner core 26 is polyurethane foam, which is a 3D printable material, meaning the inner core is able to have been made by 3D printing) having a plurality of defined and varied cell structures (see ¶29 and ¶47) disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core (see fig. 1; Miller teaches the concept of more realistically simulating the different portions of an organ by varying the densities 
wherein the inner core has a structure and material specific to a particular performance requirement (e.g. an inherent force versus deflection curve) for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential abdominal injuries during vehicle crash testing (the performance requirement and other internal organ are directed to intended uses of the inner core; Miller’s inner core is capable of meeting such a performance requirement as broadly recited).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the inner and outer portions of the internal organ are formed by an outer core with a cavity and an inner core in the cavity, the inner core having defined and varied cell structures, as taught by Miller, so as to more realistically simulate the internal organ (as a result, Daniels as modified teaches a kidney with inner and outer sections, which is in accordance with the structure of a real kidney).
Regarding the opening,
[AltContent: textbox (Fig. 3)][AltContent: textbox (connector)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    740
    521
    media_image1.png
    Greyscale

O’Shaughnessy teaches a simulated internal organ (brain, fig. 3; see ¶7 and ¶29) having a pressure sensor and a connector (see fig. 3 above) disposed over an opening in the outer section (the pressure sensor is inside the internal organ, and the connector is seen coupled to the outer portion of the internal organ through an opening) of the internal organ for measuring a pressure within the internal organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified to sense the pressure imposed on the organ with a pressure sensor in the organ with a connector disposed over an opening in the organ, as taught by O’Shaughnessy since such a modification would be a simple substitution of one method of measuring the pressure imposed on an organ for another for the predictable result that the dummy still successfully provides pressure feedback.
Daniels as modified teaches an opening to the cavity (for accepting the pressure sensor as taught by O’Shaughnessy),


As to claim 3, Daniels as modified teaches the limitations of the claim except wherein each of said cell structures of the inner core extend axially along a common axis.  
However, such a difference amounts to a mere difference in shape. Instant ¶28 discloses that the cells may be any suitable shape (it is noted that reciting that the cells extend along an axis means they are shaped to extend along the axis), meaning there is no evidence that the particular shapes of the cells is significant. See MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cells of the inner core are shaped to have an axial extension along a common axis since such a modification would be a mere change in the shapes of the cells for the predictable result that the artificial bone still successfully simulates a bone.

As to claim 4, Daniels as modified teaches wherein the cell structures include a cross sectional area (the inherent cross sectional area of the cell structures of Miller).
Daniels as modified does not teach wherein said cell structures include a hexagonal shaped cross-sectional area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cell structures have a hexagonal shaped cross sectional area, since such a modification would be a simple change in shape for the predictable result that the artificial bone still successfully simulates bone.

As to claim 5, Daniels as modified teaches wherein said cell structures vary in structure, material, and shape independently of one another (¶47 of Miller teaches wherein the cells of the inner core are about 95% open and about 5% closed, meaning a plurality of cells vary in structure and shape; ¶29 of Miller teaches that the inner core is impregnated with a bone cement compound, which can only travel into the open cells, meaning that the plurality of cells also vary in material because filled cells will have a different material from hollow closed cells).  

As to claim 6, Daniels as modified teaches wherein said cell structures include at least a plurality of first cells each having a first cross-sectional area (corresponding to about 14 pores per inch - ¶47 of Miller). 

However, such a difference amounts to a change in the sizes of some of the cells’ cross sectional areas. Applicant’s specification does not disclose that differently sized cells would cause the disclosed invention to perform differently than the prior art cells. Therefore, such a difference would have been obvious to one of skill in the art. See MPEP 2144.04 (IV)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cells comprise a first plurality of cells with a first cross sectional area and a plurality of second cells different from said first cells each having a second cross-sectional area since such a modification would be a simple change in the sizes of cells for the predictable result that the artificial bone still successfully simulates bone.

As to claim 7, Daniels as modified as modified teaches wherein said second cross-sectional area is greater than said first cross- sectional area (whichever plurality of cells has the larger cross section can be considered the second plurality of cells, as broadly recited).  



As to claim 22, Daniels as modified teaches the limitations of the claim except wherein said cell structures are tessellated within the inner core using hexagonal cell structures.  
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cell structures are tessellated within the inner core using hexagonal cell structures, 

As to claim 24, Daniels as modified teaches wherein the defined and varied cell structures (of the inner core 26 of Miller) are defined as first defined and varied cell structures having a first shape (roughly round/oval shape of the cells of the foam of the inner core as shown in fig. 1 of Miller), and the outer core has a plurality of second defined and varied cell structures (because it is also foam, as taught by ¶27 of Miller) having a second shape that differs from the first shape (¶57 of Miller teaches that the outer core 22 is molded, including the use of a spacer, meaning the outer core has cells shapes conforming to the mold and spacer surfaces, resulting in the second shape).

As to claim 31, Daniels as modified teaches wherein the plurality of defined and varies cell structures provide a first force versus deflection property in a first region (e.g. upper half of Daniels’s kidney 325 in fig. 3) of the inner core and a second force versus deflection property in a second region (e.g. lower half of Daniels’s kidney 325 in fig. 3) of the inner core that differs from the first force versus deflection property (since the lower half of the kidney is thicker, it will provide more resistance to deformation).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Buckman, Miller and O’Shaughnessy as applied to claim 1 above and further in view of Sakezles (US 7993140 B2).

Regarding the limitation of “wherein the inner core and outer core are made of a material that is FDM Thermoplastics,”
Sakezles teaches wherein simulated tissue is made of a material that is FDM Thermoplastics (col. 4 lines 9-23 teaches a simulated tissue; col. 21 lines 5-15 and col. 23 lines 40-55 teach the steps of 3D printing the simulated tissue with FDM thermoplastics; when this concept is applied to the modified Daniels, the internal organ including the inner core and outer core will be made of FDM thermoplastics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organ is made by 3D printing with FDM thermoplastics as taught by Sakezles for the benefit that the internal organ can be quickly produced while still mimicking living tissue (col. 4 lines 3-12, Sakezles). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Buckman, Miller and O’Shaughnessy as applied to claim 1 above and further in view of Thomas et al. (EP 1923088 A2, hereinafter Thomas).
As to claim 30, Daniels as modified teaches wherein the connector comprises a connector extending from the outer core for measuring the pressure inside the cavity defined by the outer core.

Thomas teaches a pressure measurement system (fig. 2) comprising a hose barb 32 (¶60) for measuring pressure, via pressure sensor 170, inside a structure 86 whose pressure is to be measured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that pressure is measured through a hose barb as taught by Thomas since such a modification would be a simple substitution of one method of measuring pressure in a structure for another.

Claims 18, 20, 25-26, 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20160101338 A1, hereinafter Daniels) in view of O’Bannon (US 6206703 B1), Buckman, JR. (US 20090246747 A1, hereinafter Buckman), Miller et al. (US 20090216327 A1, hereinafter Miller) and O’Shaughnessy et al. (US 20160178476 A1, hereinafter O’Shaughnessy).
As to claim 18, Daniels teaches a crash test dummy (fig. 48 and ¶68; the dummy is capable of use for a crash test) comprising: 
a body (being the dummy’s body in fig. 48);

[AltContent: textbox (X)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    417
    342
    media_image2.png
    Greyscale


a spine assembly X (fig. 5 above) operatively attached to said body; 
a rib cage assembly (fig. 3 and ¶315 teach a rib cage with ribs 310) operatively attached to said spine assembly; and 
a three-dimensional internal organ 325 (kidney) comprising: 
outer core (the outer part of the kidney 325) configured to replicate an outer portion for the internal organ; and 
wherein the outer core has a structure (being the structure of the kidney) and material (the material of the kidney) specific to a particular performance requirement for the internal organ (¶142 teaches that the internal organ is structured and formed of a material that allows external force/pressure to be transmitted through the material of the internal organ and to the pressure sensor) for evaluation of potential abdominal injuries during vehicle crash testing (the dummy is capable of being used to crash testing, and the performance requirement is capable of being used for crash testing),

wherein the internal organ is an abdominal organ (kidney).  
Daniels does not teach wherein the internal organ is disposed at least partially within said rib cage assembly (in a real human body, the kidneys are at least partially in the rib cage, and ¶107 teaches that the kidneys are in anatomically correct positions, but a complete ribcage is not illustrated; therefore, Daniels does not teach a ribcage containing the kidneys),
wherein the outer core is three-dimensionally printed and defines a cavity having a shape (the Examiner relies on the embodiment, in ¶142, in which the organs contain feedback sensors, instead of gel/liquid, for providing feedback; in the embodiment having sensors, a cavity is not explicitly taught) and an opening to the cavity,
 a three-dimensionally printed inner core having a plurality of defined and varied cell structures disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core, 
wherein the connector is disposed over the opening defined by the outer core and is for measuring a pressure inside the cavity defined by the outer core,
wherein the inner core has a structure and material specific to a particular performance requirement for the internal organ for evaluation of potential abdominal injuries during vehicle crash testing.
Regarding the location of the internal organ relative to the ribcage,
O’Bannon teaches a substantially complete and proportionally correct ribcage (see ribs 26 in fig. 1).

Regarding the three-dimensionally printed inner and outer cores,
Buckman teaches an anatomical model including “all of the solid organs” (abstract) including a kidney (fig. 4, ¶57; this kidney is analogous to Daniels’ kidney because they are both kidneys),
wherein the internal organ (kidney) comprises
a three-dimensionally printed outer core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the outer section of the internal organ is the outer core),
a three-dimensionally printed inner core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the inner core is the inner part of the internal organ) having a plurality of defined cell structures (cells of the foam - ¶21 and ¶23) to replicate an internal portion of the internal organ, 
wherein the outer core and inner core have a structure (foam) and material (polyurethane) specific to a particular performance requirement (i.e. an inherent force versus deflection curve corresponding to a kidney - ¶22 teaches partial impregnation of the foam to vary the physical properties to mimic the specific organs) for the internal organ for evaluation of potential abdominal injuries during vehicle crash testing (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organs are formed of 3D printable material (polyurethane foam) and have an inner and outer core, wherein the outer and inner cores have the structure and material specific to the particular performance requirement, wherein the organs are at least partially impregnated, as taught by Buckman, so as to better simulate the performance of a human organ (¶22, Buckman).
Regarding the cavity, 
Miller teaches an internal organ 20 (fig. 1 shows a bone) comprising a three dimensionally printed outer core 22 (¶27 teaches wherein the outer core is made of a rigid polyurethane foam, which is a 3D printable material, meaning the outer core is able to have been made with 3D printing) defining a cavity 24 having a shape and configured to replicate an outer portion for the internal organ; and
a three-dimensionally printed inner core 26 (¶29 and ¶47 teach that the inner core 26 is polyurethane foam, which is a 3D printable material, meaning the inner core is able to have been made by 3D printing) having a plurality of defined and varied cell structures (see ¶29 and ¶47) disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core (see fig. 1; Miller teaches the concept of more realistically simulating the different portions of an organ by varying the densities 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the inner and outer portions of the internal organ are formed by an outer core with a cavity and an inner core in the cavity, the inner core having defined and varied cell structures, as taught by Miller, so as to more realistically simulate the internal organ (as a result, Daniels as modified teaches a kidney with inner and outer sections, which is in accordance with the structure of a real kidney).
Regarding the opening,
O’Shaughnessy teaches a simulated internal organ (brain, fig. 3; see ¶7 and ¶29) having a pressure sensor and a connector (see fig. 3 of O’Shaughnessy above) disposed over an opening in the outer section (the pressure sensor is inside the internal organ, and the connector is seen coupled to the outer portion of the internal organ through an opening) of the internal organ for measuring a pressure within the internal organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified to sense the pressure imposed on the organ with a pressure sensor in the organ with a connector disposed over an opening in the organ, as taught by O’Shaughnessy since such a modification would be a simple substitution of one method of measuring the pressure imposed on an organ (see the organ pressure sensor discussed in ¶142 of Daniels) for 
Daniels as modified teaches an opening to the cavity (for accepting the pressure sensor as taught by O’Shaughnessy),
wherein the connector is disposed over the opening defined by the outer core, and wherein the connector allows pressure to be measured inside the cavity defined by the outer core.

As to claim 20, Daniels as modified teaches wherein the cell structures include a cross sectional area (the inherent cross sectional area of the cell structures).
Daniels as modified does not teach wherein said cell structures include a hexagonal shaped cross-sectional area.
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in cross sectional shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Daniels such that the cell structures have a hexagonal shaped cross sectional area, since such a modification would be a simple change in shape for the predictable result that the internal still successfully simulates a kidney.



As to claim 26, Daniels as modified teaches the limitations of the claim except wherein said cell structures are tessellated within the inner core using hexagonal cell structures.  
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the 

As to claim 28, Daniels as modified teaches wherein the defined and varied cell structures (of the inner core 26 of Miller) are defined as first defined and varied cell structures having a first shape (roughly round/oval shape of the cells of the foam of the inner core as shown in fig. 1 of Miller), and the outer core has a plurality of second defined and varied cell structures (because it is also foam, as taught by ¶27 of Miller) having a second shape that differs from the first shape (¶57 of Miller teaches that the outer core is molded, including the use of a spacer, meaning the outer core has cells shapes conforming to the mold and spacer surfaces, resulting in the second shape).

As to claim 29, Daniels as modified teaches wherein the internal organ is defined as a first internal organ (kidney), the cell structures of the first internal organ each have a defined shape (roughly round/oval shape as shown in the inner core 26 of Miller) that corresponds to the particular performance requirement (inherent force versus deflection curve imparted to the kidney for mimicking a kidney – see ¶22 of Buckman) for the first internal organ, and further comprising a second three-dimensional internal organ 330 (liver – fig. 3 of Daniels) disposed at least partially within the rib cage assembly and comprising a three-dimensionally printed core (as taught by Buckman, which teaches “all the solid organs,” the second three dimensional internal organ is formed of polyurethane foam, which is 3D printable – see the abstract and ¶21 of Buckman) 

As to claim 32, Daniels as modified teaches wherein the plurality of defined and varies cell structures provide a first force versus deflection property in a first region (e.g. upper half of Daniels’s kidney 325 in fig. 3) of the inner core and a second force versus deflection property in a second region (e.g. lower half of Daniels’s kidney 325 in fig. 3) of the inner core that differs from the first force versus deflection property (since the lower half of the kidney is thicker, it will provide more resistance to deformation).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of O’Bannon, Buckman, Miller and O’Shaughnessy as applied to claim 18 above and further in view of Sakezles (US 7993140 B2).

Regarding the limitation of “wherein the inner core and outer core are made of a material that is FDM Thermoplastics,”
Sakezles teaches a human-modeling device wherein simulated tissue is made of a material that is FDM Thermoplastics (col. 4 lines 9-23 teaches a simulated tissue; col. 21 lines 5-15 and col. 23 lines 40-55 teach the steps of 3D printing the simulated tissue with FDM thermoplastics; when this concept is applied to the modified Daniels, the internal organ including the inner core and outer core will be made of FDM thermoplastics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Daniels such that the internal organ is made by 3D printing with FDM thermoplastics as taught by Sakezles for the benefit that the internal organ can be quickly produced while still mimicking living tissue (col. 4 lines 3-12, Sakezles). 
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 6-7 that it would not have been obvious to modify the kidney of Daniels to have the rigidity of the bone in Miller, and that it would not have been obvious to modify an internal organ, which is nonuniform in its material makeup, in view of a bone which is uniform in its material makeup.
it would not be obvious to modify the kidney of Daniels to have the , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Office Action does not modify the internal organ of Daniels to have the rigidity of Miller’s bone. Both the modified Daniels (prior to the application of Miller) and Miller teach organs made of foam, and Miller is merely used to teach the concept of a foam inner portion and a foam outer portion, which modification would not give Daniel’s kidney the rigidity of bone.
Furthermore, Applicant’s argument regarding the alleged nonuniformity of the modified Daniel’s kidney material is not persuasive because in light of Buckman (prior to the application of Miller), the kidney is uniformly made of polyurethane foam (see ¶21, Buckman). Therefore, the teachings of Miller, applied to the modified Daniels such that the model kidney has an outer core and inner core, like a real kidney, does indeed make the model kidney more realistic.

Applicant argues on pg. 7 that O’Shaughnessy’s red cylinder is a not a connector fixed to an outer core of an internal organ and disposed over the opening defined by the outer core.

Response to Declaration Traversing Rejections
The declaration under 37 CFR 1.132 filed 12/18/21 is insufficient to overcome the rejection of claims 1, 6 and 18 based upon obviousness under 35 USC § 103 as set forth in the last Office action because:  
Regarding independent claims 1 and 18, Declarant states on pg. 2 that varying the density of foam or impregnating it with other materials (referring to Miller) would result in short lifespans and inconsistent responses during testing, and be difficult to scale, resulting in alleged limited usefulness relative to the claimed invention.
Declarant’s statements are not persuasive since no factual evidence (e.g. as to lifespans, inconsistencies in responses during testing, etc.) is presented. See MPEP 716.01(c)(III).
Declarant states, regarding claim 6, that merely varying the density of foam or impregnating it with a material would result in random cell structure that is not possible to reproduce, making it allegedly unlikely that multiple cells would have a first cross sectional area with other multiple cells having a second cross sectional area.
Declarant’s statement is not persuasive. Cell sizes would not be random because, as stated in ¶47 of Miller, cells can be controlled to be about 14 pores per inch. Since cell size would not be random, modification of the size of the second 
Declarant states on pg. 3 that the structure and mechanical response of bone differs significantly from that of an abdominal organ, and that the internal portion of bone is relatively uniform compared with the varying internal stiffness of an abdominal organ.
Declarant’s statement is not persuasive since the prior art kidney is not being modified to have the mechanical response of bone. Furthermore, the prior art kidney (even prior to modification in view of Miller) is uniformly made of foam, meaning the addition of Miller doesn’t make the prior art kidney any less like a real kidney as suggested by Declarant. In contrast, the addition of Miller makes the prior art kidney *more* like a real kidney by providing it with an inner and outer core.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.C.P./Examiner, Art Unit 2853                                 
/JILL E CULLER/Primary Examiner, Art Unit 2853